Citation Nr: 1638875	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-34 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945.  He died in February 2010 and the Appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death.  Notice of the rating action was provided to the Appellant in December 2010 by the RO in Portland, Oregon.  Jurisdiction over the e-file is currently held by the Portland RO.

Additionally, in April 2016, the Veteran's representative requested that the case be advanced on the docket due to advanced age.  As the evidence of record indicates that the Appellant is over 75 years of age, the motion is hereby granted.  Accordingly, please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In May 2016, the Appellant requested a video conference at the RO. 

As such, this case must be remanded to the RO to prepare for the Veteran's videoconference.  See 38 C.F.R. §§ 20.703, 20.704. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Take appropriate action to schedule a video conference before a Veterans Law Judge at the RO.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




